Title: Elbridge Gerry to Abigail Adams, 18 September 1783
From: Gerry, Elbridge
To: Adams, Abigail



Madam
Princeton 18th. Sepr. 1783

I embrace the Oppertunity by Mr. Guild, of informing You, that Mr. Adams was well the 27th. of July, and that by a Letter to the Minister of France of the 29th, the Dutch Negotiation with the British was finished, by which one great Obstacle to the definitive Treaty is removed.
Inclosed is an Extract of an official Letter from Doctor F—to Mr. Livingston Secretary of foreign affairs dated July 22d., which is calculated to give a private Stab to the Reputation of our Friend; at least it appears so to me. By the Doctors Observation that by writing the Letter “he hazzarded a mortal Enmity,” I think it evident, he did not intend the Letter should be seen by Mr. Adams’s particular Friends, but that Mr. Livingston should make a prudent Use of it to multiply Mr. Adams’ Enemies. Mr. L. could easily do this, by not communicating to Congress the paragraph: but being now out of Office, the Doctor’s Craft is apparent. You will please to keep the Matter a profound Secret, excepting to Mr. Adams, General Warren and Lady; and let the Channel of Communication be likewise a secret. My Compliments to Miss Adams, and all our Friends in your Quarter, and be assured I remain with the highest Esteem Madam your very hum ser

E Gerry

